RESOLUCIÓN
Examinada la Moción Solicitando Reinstalación a la Abogacía, se reinstala a la Leda. María E. Gómez Velázquez al ejercicio de la abogacía. Además, se le concede a la licenciada Gómez Velázquez un término de treinta días, contado a partir de la notificación de esta Resolución, para que se exprese con relación a la queja que tiene pendiente ante el Colegio de Abogados.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez hace constar que no consideraría la solicitud de reinstalación hasta que conteste y atienda la queja ante el Colegio de Abogados e informe el estado de ésta. La Juez Asociada Señora Rodríguez Rodríguez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo